DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-10 are pending. Claims 3-4 and 7-10 are withdrawn. Claims 1 and 5-6 are rejected.   

Response to Amendment/Arguments
The Amendment filed 6/16/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Election/Restriction
Claims 3-4 and 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Objection to the Drawings
The objection of Fig. 1 has been overcome by adding the “Prior art” label. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 2 and 6 under 35 USC 112(b) has been overcome by cancelling claim 2 and amending claim 6. The rejection has been withdrawn. 
35 USC § 102 Rejection
The anticipation rejection of claims 1-2 and 5-6 over Brunhofer et al. has not been overcome. 
Applicant argues that Brunhofer fails to teach the claimed virus and glycoprotein limitations. Applicant also argues that Brunhofer “fails to teach the inhibition property of berbamine is inherent as demonstrated in ‘2.3.4’ and ‘2.3.6’ of Brunhofer.” Applicant states that “the inhibitory ability are not based on berbamine alone but depends on combination of compounds.” Remarks p. 6.
The remarks are not persuasive because the claimed virus and glycoprotein limitation of the claimed methods are drafted as a functional limitation. The embodiment U1 of claim 1 is drawn to a method of using berbamine dihydrochloride in preparation of a virus inhibitor. Similarly, claim 5 is drawn to the preparation of a product that binds to a primed viral glycoprotein. The claims 1 and 6 limit the viruses to Filoviridae and/or Arenaviridae. The methods only require one active step: preparing a virus inhibitor. The limitation “wherein the virus is [] capable of binding to berbamine” or “a product that binds” does not further limit the “preparing” step. The limitation describes a property of the product/inhibitor, which property is inherent to the inhibitor’s structure. Therefore, the prior art need only teach the preparation of the claimed product/inhibitor for anticipation to occur, so long as the inhibitor of the prior art has the same structure as the claimed inhibitor –that being berbamine hydrochloride or a pharmaceutically acceptable salt thereof. 
Brunhofer’s preparation of berbamine dihydrochloride in DMSO meets the claimed limitation “using berbamine dihydrochloride in preparation of a virus inhibitor” since the virus inhibition of berbamine dihydrochloride is inseparable from its structure. The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunhofer et al. Bioorg. Med. Chem. Lett. 2012, 20, 6669-6679.
Brunhofer et al. prepare a pharmaceutical composition comprising berbamine dihydrochloride in DMSO (2 mg/mL). See p. 6677 (Experimental 4.1) and entry 144 (p. 4 of the Supplementary Information). This product is inherently capable of inhibiting and binding to a virus through a primed glycoprotein, such as an Ebola virus. The inhibition and binding properties are inherent characteristics of berbamine dihydrochloride. Therefore, instant claims 1- and 5-6 are anticipated for being drawn to a method of using berbamine dihydrochloride in preparing a virus inhibitor (claims 1-2) or a product (claims 5-6) that is inherently capable of binding to a virus such as Ebola. The inherent Ebola inhibition characteristics being inseparable from the berbamine dihydrochloride structure.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626